Citation Nr: 0819346	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-37 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) for the period from August 18, 1996 to 
November 6, 1996, evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) for the period from November 7, 1996 
to April 15, 2002, evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) in excess of 70 percent beginning 
April 16, 2002.

4..  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to April 16, 2002.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
in part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating.

After the veteran disagreed with the 30 percent initial PTSD 
evaluation, and after the Board remanded the case to the RO 
in September 2000, the RO increased the rating from 30 to 70 
percent, effective from April 16, 2002; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit it awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Therefore, consideration of the PTSD claim must now include 
consideration of whether an initial evaluation in excess of 
30 percent is warranted for the period from August 18, 1996 
to April 15, 2002, and whether an evaluation in excess of 70 
percent is warranted from April 16, 2002. Fenderson v. West, 
12 Vet. App. 119 (1999) (When a veteran's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim).

The veteran has also appealed a May 2002 rating decision in 
which the RO granted his claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and assigned an effective date of April 16, 2002; he is 
seeking an effective date earlier than that established.

This matter was remanded by the Board in November 2006 for 
further procedural development.

In April 1998, an attorney, R. Edward Bates, became the 
veteran's representative.  In a letter dated in December 
2003, the RO informed the veteran that effective July 28, 
2003, based on authority provided in 38 U.S.C.A. § 5904(b)(4) 
and (5) and 38 C.F.R. § 14.633(c)(1), (3) and (4), that VA's 
Office of General Counsel canceled the accreditation of his 
attorney to represent veterans for VA benefits. The letter 
further instructed the veteran that he may select an 
accredited service organization, claims agent, or private 
attorney as a representative. In subsequent correspondence, 
the veteran did not request a representative, including in 
his VA Form 9 dated in September 2004 and October 2004. The 
appeal has remained active during this time frame. In a 
letter dated in September 2006, the RO again notified the 
veteran that VA revoked Mr. Bates' authority to represent 
veterans before VA, effective July 28, 2003.  In November 
2006, the Board issued a decision and remand in this case. In 
an October 2006 notice to the Board, the veteran stated he 
did not wish to represent himself and wanted cancel his 
appeal. The notice from the veteran was received after the 
Board's November 2006 decision and remand. The RO issued a 
supplemental statement of the case in October 2007, 
indicating it would continue the veteran's appeal, as the 
veteran had not specified which appeal he wanted to cancel. 
Based on the findings as noted above, the Board will proceed 
with a decision in this matter. 


FINDINGS OF FACT

1.  For the period from August 18, 1996 to November 6, 1996, 
the veteran's PTSD was not manifested by symptoms such as the 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people; or 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment. 

2.  For the period from November 7, 1996 to April 15, 2002, 
the veteran's PTSD was not manifested by symptoms such as 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.   For the period from April 16, 2002 to present, the 
veteran's symptoms have been manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation, or own name.

4.  It is not factually ascertainable that the veteran's 
service-connected disabilities increased in severity to 
warrant a grant of TDIU at any point prior April 16, 2002. 


CONCLUSIONS OF LAW

1.  For the period from August 18, 1996 to November 6, 1996, 
the criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1992); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 
9411 (prior to November 7, 1996).

2.  For the period from November 7, 1996 to April 15, 2002, 
the criteria for an evaluation in excess of 30 percent have 
not been meet. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).

3.  For the period from April 16, 2002 to present, the 
criteria for an evaluation of 100 percent for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R . §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).

4.  The criteria for an effective date prior to April 16, 
2002 for the assignment of a total disability rating based 
upon individual unemployability have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2006. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a November 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. The veteran was afforded VA examinations. See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied. 
The Federal Circuit subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application. See 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003). Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with United States Supreme 
Court and Federal Circuit precedent "insofar as it requires 
VA to apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory change 
is silent as to application." However, the General Counsel of 
VA has held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation. If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change. The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change. As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date. See 61 Fed. Reg. 52695-52702 (1996). 
Accordingly, for the period prior to November 6, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's psychiatric disorder.

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.132 (1996). 

A 30 percent disability rating for PTSD is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
the psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment. 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
that moderate but less than rather large." 59 Fed. Reg. 4752 
(1994), VAOPGCPREC 9-93. The Board is bound by this 
interpretation of the term "definite." See 38 U.S.C.A. § 
7104(c) (West 2002).

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). 

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. Id.

A 100 percent evaluation is warranted where attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or the individual is demonstrably unable to obtain 
or retain employment. Id.

VA revised the rating criteria for evaluating psychoneurotic 
disorders effective November 7, 1996. 

The new rating criteria are as follows:

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name. Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

In January 1997, the veteran filed a claim for PTSD. He was 
granted service connection and assigned a 30 percent 
disability evaluation effective August 18, 1996.

For the period from August 18, 1996 to November 6, 1996.

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 30 percent 
disability rating.  Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disabling rating claims, the claim for the above 
period of August 18, 1996 to November 6, 1996, is denied.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In August 1996, the veteran was seen in the VA mental health 
clinic for an initial evaluation. The veteran complained of 
worsening flashbacks, bad dreams, and poor sleep patterns. 
The veteran expressed anger toward the government and stated 
he felt it had "turned against him" and he was being 
treated unfairly. The examiner noted the veteran was alert 
and oriented, with well-organized and logical thoughts, with 
no evidence of a disorder. His mood was mildly depressed and 
he was anxious. The examiner noted that the veteran had 
difficulty in describing traumatic moments he experienced 
during the war because she was a non-veteran and a woman. The 
examiner diagnosed the veteran with delayed-onset PTSD.

In a September 1996 VA treatment note, the veteran reported 
that he felt better emotionally from prescribed medication 
but found it increased his tinnitus.  The examiner noted the 
veteran had a mildly depressed mood, and a good range of 
affect. The veteran reported that he always felt afraid.

In a September 1996 VA treatment note, the veteran reported 
that during the war he was in constant fear of his ship being 
hit by a torpedo. He reported flashbacks and intrusive 
thoughts, along with nightmares, hypervigilance, and sleep 
disturbance.  The examiner diagnosed the veteran with PTSD 
and noted the veteran's mood was depressed, irritable, and 
anxious. He had no delusions or psychotic features.  

During the period from August 18, 1996 to November 6, 1996, 
the veteran was evaluated under the old diagnostic criteria 
and assigned a 30 percent disability evaluation. 

In order to warrant a higher evaluation, the veteran would 
need to show the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired; or by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

The veteran reported that he stopped working from chosen 
profession of hair stylist, not due to PTSD symptomatology, 
but rather due to severe tinnitus (See VA examination, July 
1997). During this time frame, the veteran reported that he 
was married. The VA examiners reported the veteran had 
flashbacks, intrusive thoughts and sleep disturbances, 
however, the examiners also reported that the veteran was 
alert, oriented, with well-organized and logical thoughts.  
In September 1996, the veteran also reported feeling better 
with prescribed medication. The medical evidence does not 
establish considerable impairment in the ability to engage in 
favorable or effective relationships nor is there any 
deterioration in relationships or industrial impairment due 
to PTSD symptomatology.  Thus, a rating in excess of 30 
percent is not warranted.

For the period from November 7, 1996 to April 16, 2002.

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 30 percent 
disability rating.  Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disabling rating claims, the claim for the above 
period of November 7, 1996 to April 16, 2002, is denied.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In July 1997, the veteran underwent a PTSD examination. The 
veteran reported that while serving in the Navy, he saw 
friends go in the water and knew they were going to die, 
because lifeboats could not be sent out. He stated that last 
year he began to feel very suicidal. The veteran retired in 
1970. He reported that he was not sleeping well, with 
nightmares approximately twice per week. He reported that he 
slept in a separate bedroom from his wife and kept a radio on 
all night to muffle the screams that he heard. He startled 
easily and still experienced the feelings of fear he felt 
during the war. The examiner noted the veteran was alert and 
oriented, pleasant and cooperative with good eye contact and 
good interpersonal skills. Speech was organized, goal 
directed and of a normal rate and volume. His affect was 
appropriate and judgment was good. The examiner noted the 
veteran experienced feelings of guilt, insomnia, avoidance of 
stimuli associated with trauma, diminished interest, 
difficulty concentrating, and an exaggerated startled 
response. The examiner diagnosed the veteran with PTSD and 
assigned a GAF of 65.

In an October 1999 VA treatment note, the examiner noted the 
veteran was in a pleasant mood. The veteran reported that he 
had become more involved in the community in an effort to 
deal with the grief of euthanizing his dog. He was active in 
the community civic club and a local Christian thrift store.  

In a March 2000 VA treatment note, the veteran reported that 
he had not been getting along too well with his wife, and 
that he did not understand why so many memories were coming 
back to him about the war. The examiner noted his mood to be 
mildly dysphoric and anxious.

In April 2001, the veteran reported to his VA examiner that 
he was sleeping poorly and having nightmares. The examiner 
noted grooming and hygiene were excellent, and his mood was 
mildly dysphoric as well as anxious. The veteran was 
diagnosed with PTSD and assigned a GAF of 55.  

For the time frame noted above, the veteran does not warrant 
an increased rating in excess of 30 percent under either the 
old or new criteria.

In order to warrant a 50 percent evaluation under the old 
criteria, the veteran must show where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). Under the new criteria, a 50 percent disability 
evaluation is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

During the above referenced time frame, the veteran was 
married.  In July 1997, the VA examiner noted the veteran was 
alert, oriented, pleasant and cooperative, with good eye 
contact and good interpersonal skills. His affect was 
appropriate and judgment was good. In a 1999 VA examination, 
the examiner noted the veteran's mood to be pleasant. During 
this time period, the veteran reported becoming active in his 
community civic club and church group. There is no evidence 
of considerable impairment under the old criteria or such 
symptoms as panic attacks, memory problems, impaired 
judgment, and difficulty in establishing and maintaining 
relationships under the new criteria.

As such, the veteran does not meet the criteria for an 
increased rating during this time period.

For the period from April 16, 2002 to present.

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 70 percent 
disability rating.  The Board agrees and increases the 
veteran's 70 percent disability evaluation to 100 percent 
disabling, effective April 16, 2002.

Since April 16, 2002, the date of a VA examination,  the 
veteran has been assigned a 70 percent disability evaluation 
under the new criteria.

In April 2002, the veteran underwent a VA PTSD examination. 
The veteran was diagnosed with PTSD and major depressive 
disorder and assigned a GAF of 50. The veteran reported 
difficulty sleeping, interrupted sleep and frightening dreams 
which caused him to wake in a sweat. During the day, the 
veteran reported recurrent thoughts about his war experiences 
and tried to avoid these memories. He reported irritability 
and difficulty getting along with people and had lost many 
friends. The examiner noted the veteran looked anxious and 
worried during the entire examination. The examiner stated 
the veteran interacted appropriately, with speech primarily 
of a normal tone periodically elevated. He was coherent, well 
oriented to time, place, person and situation. There were no 
psychotic symptoms such as delusions or hallucinations or 
disorganized thinking. There was no homicidal thoughts. His 
affect was depressed and anxious with some tearfulness at 
times. The examiner stated the veteran's PTSD was severe 
enough such that he was unable to work because of his 
difficulty with concentration, inability to get along with 
people, irritability, anxiety, depression, fatigue, low 
tolerance for frustration and inability to express himself 
fully.  

In order to warrant a higher, 100 percent, evaluation, the 
veteran would need to show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran meets the criteria for a 100 percent disability 
evaluation from April 16, 2002 under the new rating criteria. 
The VA examiner in his April 2002 examination found the 
veteran was unable to work due to his PTSD symptoms as noted 
above. As the VA examiner concluded that the veteran was 
unemployable due to his PTSD symptoms, to include the 
inability to get along with others and impairment in his 
ability to communicate which manifests as the inability to 
express himself fully, the veteran warrants an increased 
rating of 100 percent due to total occupational impairment.  




Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to April 16, 2002.

The veteran contends that the effective date of the TDIU 
award should be April 23, 1998; the date his formal claim was 
received. The Board has carefully reviewed all of the 
evidence of record, but finds that the assignment of an 
effective date earlier than April 16, 2002 for a TDIU is not 
warranted.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The Board has found the April 23, 1998 statement to be a 
claim for TDIU. Thus, the Board must now determine when it 
was factually ascertainable that TDIU was warranted. If the 
veteran's claim was received within one year from such date, 
then the effective date of the award of TDIU is the first 
date that it was factually ascertainable that TDIU was 
warranted; otherwise, the effective date is the date of VA 
receipt of the claim for TDIU (in this case, April 23, 1998), 
or the date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(o).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU), there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16. In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). In both 
cases, there must be a finding that the veteran is 
unemployable solely by reason of service-connected 
disabilities.

The Board must consider whether the veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

An opinion from the April 2002 VA examiner stated that the 
veteran was unable to work due to his PTSD symptoms.

Although this medical opinion suggest that the veteran is 
limited in his employment options due to his disabilities, 
none of the opinions state associated with the file state 
based solely on the veteran's service-connected disabilities, 
the veteran could not secure any form of substantial 
employment consistent with his education and work experience 
at any point from April 23, 1997 (the year prior to the date 
of claim) to April 16, 2002 (the current effective date). As 
such, it is not factually ascertainable that TDIU was 
warranted at any point prior to the current April 16, 2002 
effective date for TDIU.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

For the period from August 19, 1996 to November 7, 1996, an 
evaluation in excess of 30 percent for post traumatic stress 
disorder is denied.

For the period from November 7, 1996 to April 16, 2002, an 
evaluation in excess of 30 percent for post traumatic stress 
disorder is denied.

For the period from April 16, 2002 to present, an evaluation 
of 100 percent for post traumatic stress disorder is granted. 

Entitlement to an effective date prior to April 16, 2002 for 
a total rating based on individual unemployability due to 
service connected disability (TDIU) is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


